Per Curiam.
If the note in suit was given for the accommodation of Dowden, (and we think the jury might reasonably have drawn that conclusion from the testimony,) he cannot recover upon it. Whether the note was an accommodation note, or whether it was given because the defendants did not dispute their legal liability upon the former note that was signed in their names by La Large, is the question that ought to have been submitted to the the jury. It was, in our opinion, an error to direct a verdict. There is no question of usury in the case. Judgment reversed, and a new trial ordered, with costs to abide the event.